MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Sep 17 2018, 10:23 am

      court except for the purpose of establishing                              CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Victoria L. Bailey                                       Curtis T. Hill, Jr.
      Matthew D. Anglemeyer                                    Attorney General of Indiana
      Marion County Public Defender Agency
                                                               Evan Matthew Comer
      Indianapolis, Indiana                                    Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      David Paul Jackson,                                      September 17, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-644
              v.                                               Appeal from the
                                                               Marion Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Stanley E. Kroh, Magistrate
                                                               Trial Court Cause No.
                                                               49G03-1505-F4-15776



      Kirsch, Judge.


[1]   David Paul Jackson (“Jackson”) appeals the revocation of his placement in

      community corrections and probation, contending that the trial court abused its


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018             Page 1 of 10
      discretion when, after finding that Jackson violated the terms of community

      corrections and probation, it ordered him to serve the balance of his ten-year

      sentence in the Indiana Department of Correction (“DOC”).


[2]   We affirm.


                                 Facts and Procedural History
[3]   Jackson was designated a serious violent felon in 2006, following his conviction

      for Class B felony burglary. On April 17, 2015, the State charged Jackson with

      Count I, Level 4 felony unlawful possession of a firearm by a serious violent

      felony; Count II, Level 5 felony criminal recklessness; and Count III, Level 5

      felony attempted battery by means of a deadly weapon. On June 1, 2016,

      Jackson and the State entered into a plea agreement, under which Jackson

      would plead guilty to Count I in exchange for: (1) the dismissal of Counts II

      and III; and (2) a stipulation that Jackson would be sentenced to ten years, with

      two to six years on home detention through community corrections and the

      remainder of the sentence suspended, with one year on supervised probation.

      The trial court accepted the plea and sentenced Jackson to ten years—three

      years in community-corrections home detention with GPS monitoring and

      seven years suspended, with one year on probation.


[4]   On August 4, 2016, Jackson signed a community corrections contract, and as

      one of the terms, Jackson gave permission for community corrections officers to

      enter and search his residence “based on reasonable suspicion that a violation



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018   Page 2 of 10
      of any part of this contract has occurred.” State’s Ex. 1. The contract also had

      the following provisions:


              You must not leave Marion County without consent from your
              assigned Community Supervision Manager . . . .


              ....


              You must not use, purchase or possess weapons, firearms,
              and/or ammunition. Any weapons, firearms, and/or ammunition
              found in the residence where you reside will be confiscated and will result
              in the immediate filing of a Notice of Violation with the Court. There
              are to be no weapons in the residence regardless if any residents have a
              valid weapon permit.


      Id. (emphasis added).


[5]   An administrative hearing was held on November 10, 2016, to address a

      community corrections’ claim that Jackson had “le[ft] his residence without

      permission and travel[ed] to unauthorized locations.” Appellant’s App. Vol. II at

      60. During that hearing, Jackson was warned that any other incidents of non-

      compliance with community corrections would result in a violation being filed

      with the trial court. Id. Between December 2016 and May 2017, community

      corrections and probation each filed two notices of violation, alleging in part

      that Jackson: (1) failed to report for a drug screen as instructed in December

      2016; and (2) provided two oral swabs that tested positive for cocaine, one on

      May 3, 2017 and the other on May 15, 2017. Id. at 60, 64. After admitting

      these violations, Jackson was placed back on supervised home detention.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018   Page 3 of 10
[6]   In 2017, Jackson again violated the terms of community corrections when he

      travelled to unauthorized locations on July 25, July 26, July 29, and July 30.

      This behavior prompted community corrections officers, including Jill Jones

      (“Jones”), to visit Jackson’s residence on August 2, 2017. Inside the home, the

      officers found Jackson, two other adults, and one child. The officers gathered

      the occupants into the living room while they performed a protective sweep of

      the one-bedroom home.


[7]   Jackson shared the bedroom with Monica Lee (“Lee”), who rented the

      residence.1 As Jones entered the bedroom, another officer directed her

      attention to a box on the top shelf of Jackson’s open closet. Tr. Vol. 2 at 15.

      The box bore a label with the name and logo of the firearms manufacturer

      Smith & Wesson, and inside, the officers found a handgun. Id.; State’s Exs. 3, 4.

      Further search revealed a second gun hidden underneath a nightstand. State’s

      Ex. 6. In the drawer of the nightstand, officers discovered a prescription pill

      bottle with Jackson’s name printed on the label, and on top of the nightstand,

      the officers found Jackson’s cell phone. Tr. Vol. 2 at 20; State’s Exs. 5, 8.

      Jackson denied having knowledge that the guns were in his bedroom, and Lee

      said that the guns belonged to her. Tr. Vol. 2 at 28, 33. Lee admitted that

      Jackson had seen the guns at least once after discovering them under a bed

      pillow and may have touched one of them. Id. at 29. Jackson was arrested and



      1
        In the briefs, Monica Lee is referred to as the lessor. Appellant’s Br. at 7; Appellee’s Br. at 6. However, during
      trial, community corrections officer Jill Jones testified that Lee was on the lease; it was her residence. Tr.
      Vol. 2 at 26. In other words, Lee was the lessee.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018                      Page 4 of 10
      charged with one count of unlawful possession of a firearm by a serious violent

      felon. This charge was later dismissed. Even so, both community corrections

      and the probation department filed with the trial court notices of violation,

      which are the subject of the instant appeal.2


[8]   A hearing on the notices of violation was held on March 1, 2018, at the start of

      which, the prosecutor clarified that Jackson “still ha[d] 167 actual days

      remaining on his [c]ommunity [c]orrections pending from that [earlier] case, . .

      . as well as seven years of suspended time on the probation case, both of which

      violations have been filed for.” Tr. Vol. 2 at 4. Following the hearing, the trial

      court found Jackson had violated the terms of his community corrections and

      probation, revoked his placement in those programs, and ordered him to serve

      the balance of his ten-year sentence in the DOC. Jackson now appeals.


                                      Discussion and Decision
[9]   A reviewing court treats a petition to revoke placement in a community

      corrections program the same as a petition to revoke probation. McCauley v.

      State, 22 N.E.3d 743, 746 (Ind. Ct. App. 2014), trans. denied. Probation is a

      criminal sanction under which a convicted defendant specifically agrees to

      accept conditions upon his behavior in lieu of imprisonment. Hart v. State, 889
N.E.2d 1266, 1271 (Ind. Ct. App. 2008). “These restrictions are designed to




      2
       While Jackson was in jail, community corrections filed two amended notices of violation, one in August
      2017 and the other in October 2017.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018             Page 5 of 10
       ensure that the probation serves as a period of genuine rehabilitation and that

       the public is not harmed by a probationer living within the community.” Jones

       v. State, 838 N.E.2d 1146, 1148 (Ind. Ct. App. 2005).


               The trial court determines the conditions of probation and may
               revoke probation if the conditions are violated. Once a trial court
               has exercised its grace by ordering probation rather than
               incarceration, the judge should have considerable leeway in
               deciding how to proceed. If this discretion were not afforded to
               trial courts and sentences were scrutinized too severely on
               appeal, trial judges might be less inclined to order probation to
               future defendants.


       Hutchison v. State, 82 N.E.3d 305, 310 (Ind. Ct. App. 2017) (quoting Prewitt v.

       State, 878 N.E.2d 184, 188 (Ind. 2007) (internal citations omitted)).

       Accordingly, a trial court’s sentencing decisions for probation violations are

       reviewable using the abuse of discretion standard. Id. An abuse of discretion

       occurs where the decision is clearly against the logic and effect of the facts and

       circumstances. Id. On appeal, our court considers only the evidence favorable

       to the trial court’s judgment and neither reweighs the evidence nor judges the

       credibility of the witnesses. Braxton v. State, 651 N.E.2d 268, 270 (Ind. 1995).


[10]   Probation revocation is a two-step process. Heaton v. State, 984 N.E.2d 614, 616

       (Ind. 2013). “First, the trial court must make a factual determination that a

       violation of a condition of probation actually occurred.” Id. (citing Woods v.

       State, 892 N.E.2d 637, 640 (Ind. 2008)). Here, Jackson does not contest that a

       violation occurred. “Second, if a violation is found, then the trial court must

       determine the appropriate sanctions for the violation.” Id. (citing Woods, 892

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018   Page 6 of 10
N.E.2d at 640). Upon finding that a probationer has violated a condition of

       probation, a court may (1) continue the defendant on probation; (2) extend the

       probationary period for not more than one year beyond the original period; or

       (3) order all or part of a previously-suspended sentence to be executed. Ind.

       Code § 35-38-2-3(h).


[11]   Jackson argues that the trial court abused its discretion when it revoked his

       placement in community corrections and probation and ordered him to serve

       the balance of his ten-year sentence in the DOC. He contends that he was

       entitled to yet more leniency from the trial court because he has family that

       supports him, and he needs treatment for his confessed drug abuse. We

       disagree.


[12]   Here, community corrections’ final notice of violation alleged that: (1) Jackson

       was arrested and charged with unlawful possession of a firearm by a serious

       violent felon; (2) Jackson failed to comply with community corrections’ rules

       and regulations in 2017 when he left his residence without authorization on

       July 25, July 26, July 29, and July 30; and (3) two handguns were found in his

       residence on August 2, 2017. Appellant’s App. Vol. II at 78. A person’s

       probation may be revoked if “the person has violated a condition of probation

       during the probationary period.” Ind. Code § 35-38-2-3(a)(l). Our court has

       held that “[a] defendant’s ‘probationary period’ begins immediately after

       sentencing, even if his or her actual probation begins at a later date.” Howe v.

       State, 25 N.E.3d 210, 214 (Ind. Ct. App. 2015) (citing Kopkey v. State, 743
N.E.2d 331, 339 (Ind. Ct. App. 2001), trans. denied). As such, probation can

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018   Page 7 of 10
       also be revoked when a person is still in jail or on community corrections. Id.

       (citing Johnson v. State, 606 N.E.2d 881, 882 (Ind. Ct. App. 1993) (holding that

       trial court did not abuse its discretion in revoking defendant’s probation before

       defendant completed his executed sentence)).


[13]   On appeal, Jackson claims that it was an abuse of discretion for the trial court

       to revoke his probation and order him to serve the balance of his sentence.

       Jackson first cites to family support and the fact that he was living in a “low

       crime area” as factors reflecting his “determination to avoid pitfalls and

       temptations associated with high crime neighborhoods.” Appellant’s Br. at 12-

       13. We disagree. Those factors were present when Jackson committed his first,

       second, and third violation of community corrections. Jackson cites to no

       reason how things have changed such that family support and the location of

       his residence will now result in Jackson being compliant with the terms of

       community corrections.


[14]   Jackson also claims that his sentence should have been more lenient because he

       “never got the chance to receive the full benefit of [drug] assessments and

       treatments.” Id. at 14. Irrespective of whether a transitional placement like

       work release would allow Jackson to obtain treatment for his admitted drug

       abuse problems, there is nothing in the record that suggests that Jackson would

       be successful at achieving rehabilitation through yet another lenient sanction.

       In February 2013, Jackson was convicted of operating a vehicle while

       intoxicated (“OWI”), and as a condition of probation, Jackson was ordered to

       take part in substance abuse treatment. Appellant’s Br. at 14. Jackson admits

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018   Page 8 of 10
       that he did not complete that treatment because he was arrested during his term

       of probation for a second charge of OWI. Jackson was sentenced to home

       detention with alcohol monitoring for both his probation violation and his new

       operating while intoxicated case. Id. at 13 (citing Tr. Vol. 2 at 90-91). Jackson

       contends that the alcohol monitoring did not address the root cause of his

       alcohol and substance abuse issues, and soon thereafter, he was convicted of

       prescription abuse offenses. Id. The sentence for that offense included

       “substance abuse treatment.” Id. However, during his probation, Jackson was

       charged with robbery, and his probation was terminated as unsuccessful. Id. In

       2017, after Jackson’s second violation of community corrections, the trial court,

       again, ordered Jackson to undergo substance abuse evaluation and treatment.

       That treatment was interrupted, however, when Jackson, once again, was

       arrested for the guns found in the bedroom he shared with Lee. Jackson was

       given many opportunities to take part in drug assessment and treatment. It was

       Jackson’s ongoing criminal activity that repeatedly interfered with completion

       of these programs.


[15]   Here, Jackson violated the terms of community corrections on two prior

       occasions, and the trial court granted Jackson the grace of returning to

       community corrections’ supervised home detention. However, after finding

       that Jackson had violated the terms of community corrections for yet a third

       time (by travelling to unauthorized locations on at least four separate occasions

       and having two firearms in his residence), the trial court revoked Jackson’s

       community corrections and probation and ordered the execution of the balance


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018   Page 9 of 10
       of his ten-year sentence. Jackson did not reform the very behaviors that caused

       him to be placed in community corrections in the first place. The evidence

       supports that he was found in possession of two guns, which he had failed to

       remove from his residence despite knowing that the terms of his community

       corrections did not allow guns to be present inside his home.3 The trial court

       did not abuse its discretion by ordering Jackson to serve the balance of his ten-

       year suspended sentence.


[16]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       3
         Jackson contends that, because his possession of the guns was constructive, his violation urges a
       modification of sentence. Appellant’s Br. at 14. We disagree. “Possession can be either actual or
       constructive.” Eckrich v. State, 73 N.E.3d 744, 746 (Ind. Ct. App. 2017) (citing Sargent v. State, 27 N.E.3d 729,
       732-33 (Ind. 2015) (“Although arising in a different context our jurisprudence on the issue of ‘possession’ is
       rather straightforward: it can be either actual or constructive.”)), trans. denied. Our court makes no
       distinction between the degree of culpability for actual possession versus constructive possession.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-644 | September 17, 2018                  Page 10 of 10